 In the Matter of HARBOR BOAT BUILDING COMPANY and UNITEDBROTHERHOOD OF. WELDERS,CUTTERS AND HELPERS OF AMERICA, LOCALNo. 53CaseNo. R--J849.-Decided September17, 1943Messrs. R. D. SweeneyandJ.E. Simpson,of Los Angeles, Calif.,:for the Company.Mr. Earl J. Belling,of Los Angeles,Calif.,for the Welders.Mr. Dave Sokol,of Los Angeles,Calif., for the Council.Mr. William R. Cameron,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE,Upon petition duly filed by United Brotherhood of Welders, Cuttersand Helpers of America, Local No. 53, herein called the Welders,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Harbor Boat Building Company, Ter-minal Island, Los Angeles, California, herein called the Company,the National Labor Relations Board provided for an appropriate-hearing upon due notice before Daniel J. Harrington, Trial Examiner.Said hearing was held at Los Angeles, California, on August 14, 1943.The Company, the Welders, and the Los Angeles Metal Trades Council,herein called the Council, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial,error and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Uponn the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Harbor Boat Building Company, a California corporation, isengaged almost entirely in the construction of wooden vessels for the52 N. L.R. B., No. 113.658 HARBOR BOAT BUILDINiG COMPANY659United States Navy. It purchases lumber, steel, and other materials,amounting in value to more than $1,000,000 per year, of which morethan 30 percent is obtained from points outside the State of. Cali-fornia.Its sales to the United States Navy amount in value to morethan $2,000,000 per year.The Company concedes that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Welders, Cutters and Helpers of America,Local No. 53, is a labor organization admitting to membership em-ployees of the Company.Los Angeles Metal Trades Council is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Welders contends that all welders, cutters, lead burners; andtheir helpers, employed by the Company, but excluding supervisors,constitute an appropriate unit.The Council and the Company con-tend that a unit composed solely of the employees whom the Weldersseeks to represent is not an appropriate unit for collective bargaining.In support of their contention the Council and the Company cite thehistory of collective bargaining at the Company's plant.On Septem-ber 11, 1937, the Company entered into a contract with three localunions affiliated with the A. F. of L., by the terms of which the. Com-pany recognized theseunions asthe exclusive bargainingrepresenta-tive of all its production and maintenance employees.This contractcontinued in effect, by virtue of a provision for automatic yearly re-newal, until December 2, 1940, when the Company joined with fiveother companies comprising the Boat Builders Association of South-ern California, in the execution of a contract made pursuant to anaward in arbitration proceedings, then pending between these com-panies and six A. F. of L. affiliates, including the three who were sig-natory to the previous agreement.This contract likewise coveredproduction and maintenance employees generally in a single unit.This contract has now been superseded by a contract between theCompany and the Metal Trades Department, A. F. of L., and con-stituent unions, relating to defense construction in shipyards in thePacific Coast area, which specifically provides that welding employeesare included among the employees represented by the unions par-ticipating in the execution of the agreement.The present contract549875-44-vol. 52-43 660DEICTSIONS OF NATIONAL LABOR, RELATIONS BOARDwas not entered into by the parties, however, until June 2, 1943, orsubsequent to the filing of the Welders' petition herein.-The record discloses that welders are employed in all of the Com-pany's three departments, under the supervision of the foremen ineach of these departments. It further appears that welders are shiftedfrom one department to another, and are sent to various parts of theyard, as need for them develops. Some of the welders, however, workcontinuously in a single building which also houses several other ofthe crafts making up the metal working department. In view ofthe-dispersal of the welders among the various departments and invarious locations throughout the yard, together with the absence ofany single centralized supervision, it is questionable whether thewelders constitute a homogeneous and related group such as possessthe requisite common interest in collective bargaining.However,assuming that the welders comprise a craft group such as normallymight be found to constitute a separate bargaining unit, in view ofthe history of collective bargaining on a plant-wide basis for severalyears prior to the filing of the Welder's petition, we find that the unitherein sought is not appropriate for the purposes of collective bar-gaining.2IV.THE ALLEGED ,QUESTION 'CONCERNING REPRESENTATIONSince, as pointed out in Section III, above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has been raisedconcerning the representation of employees in an appropriate bar-gaining unit.Accordingly, we shall dism^ss the petition.ORDER'Upon the basis of the above findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition,for investigation and certification of representativesof employees of Harbor Boat Building Company, Terminal Island,Los Angeles, California, filed by United Brotherhood of Welders,Cutters and Helpers of America, Local No. 53, be, and it hereby is,dismissed.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Order.1This contract is claimed by the Council and by the Company to constitute a bar to aproceeding for determination of representatives at this time.In view of the mattersherein set forth, however,it is not necessary to make any determination with respect tothis issue.2 SeeMatter of American Car & Foundry Company,51 N. L. R. B.1416,and casestherein cited.